Citation Nr: 1603194	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Evaluation of major depressive disorder, initially rated as 10 percent disabling.

2.  Evaluation of major depressive disorder, rated as 30 percent disabling for the rating period from January 27, 2009 to April 22, 2015.

3.  Evaluation of major depressive disorder, rated as 50 percent disabling for the rating period since April 23, 2015.

4.  Entitlement to service connection for a gynecological disorder manifested by pelvic pain.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from August 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The January 2007 rating decision granted service connection for major depressive disorder and assigned a 10 percent disability rating, effective December 23, 2005; this rating decision also denied entitlement to service connection for a gynecological disorder manifested by pelvic pain.  

In a June 2009 rating decision, the RO granted the Veteran an increased, 30 percent disability rating  for her major depressive disorder, effective January 27, 2009.  A May 2015 rating decision granted an increased, 50 percent disability evaluation for her major depressive disorder, effective April 23, 2015.  The Veteran has not indicated that she agrees with the ratings assigned for her major depressive disorder.   Therefore, the grant of higher ratings is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In September 2012 and January 2015, the Board remanded the issue of entitlement to service connection for a gynecological disorder manifested by pelvic pain and entitlement to increased ratings for major depressive disorder for additional development.  Following completion of the requested development, a supplemental statement of the case was issued in May 2015.  The claims were returned to the Board.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Major depressive disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

2.  Cervical dysplasia is attributable to service.


CONCLUSIONS OF LAW

1.  Prior to April 23, 2015, the criteria for a disability rating of 50 percent, but no higher, for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for a disability rating in excess of 50 percent for major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

3.  Cervical dysplasia was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2006 and August 2014, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and an increased rating, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an increased rating for major depressive disorder is downstream from her initial claim for service connection.  Nevertheless, the letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was also afforded VA examinations responsive to the claim for increased ratings for major depressive disorder.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  

The Veteran was also afforded VA examinations responsive to the claim for service connection of a gynecological disorder manifested by pelvic pain.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected major depressive disorder has not materially changed and a uniform evaluation is warranted for the entire rating period on appeal.  

The Veteran's major depressive disorder is evaluated as 10 percent prior to January 27, 2009, 30 percent disabling for the rating period from January 27, 2009 to April 22, 2015, and a 50 percent disabling since April 23, 2015 under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 10 percent disability is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected major depressive disorder more nearly approximates the criteria for a 50 percent disability evaluation for the entire rating period on appeal.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's major depressive disorder has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as decreased concentration, memory loss, depression, anxiety, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

The Board acknowledges that the Veteran, at the April 2015 VA examination, reported experiencing passive suicidal ideation, without plan or intent, but points out that the evidence shows that the Veteran does not have symptoms such as obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of her major depressive disorder.  She is alert, oriented, and cooperative upon examination, and her depression and anxiety do not prevent her from functioning independently.  

Each of the VA examiners assessed that the Veteran had no more than moderate symptoms of major depressive disorder, which interfered with occupational functioning and social relationships for the Veteran, but do not cause such social and occupational impairment as to render her deficient in most areas.  The VA examiners assigned GAF scores of 58 to 60.   A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in contemporaneous treatment records.  The GAF scores of the VA examiners and treating providers take into account all of the medical evidence of record, lay and objective, for the rating period on appeal, such that a fuller picture of the nature and history of the Veteran's major depressive disorder is provided.  See 38 C.F.R. § 4.2 (2015) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

The Board acknowledges that the Veteran complained of complained of sleep impairment, panic attacks, mild memory loss, disturbances of mood and motivation, anxiety, and depression at her VA examinations and in seeking treatment.  However, the current 50 percent disability evaluation accounts for the Veteran's reduced reliability and productivity.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and she has not experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9434.  

At the August 2006, January 2009, and April 2015 VA examinations, the Veteran had depression and anxiety, but she did not have symptoms such as homicidal ideation, delusions or hallucinations, or impaired thought processes.  At these examinations, and in statements, the Veteran complained of depression, sleep impairment, intrusive thoughts, anxiety, panic attacks, and difficulty concentrating, but the examinations indicate that the Veteran is alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation.  The Veteran's insight and judgment are not impaired, and her hygiene has been consistently good.  The VA providers and examiners also note the Veteran's symptoms, such as sleep impairment, anxiety, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most reduced reliability and productivity.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and difficulty concentrating; there is no evidence of symptoms such as ritualistic or obsessive behavior, hallucinations, delusions, homicidal ideation, or impaired speech or thought processes.  Consequently, the weight of the evidence is against a rating higher than 50 percent for major depressive disorder.

For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for major depressive disorder.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's major depressive disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of anxiety, depression, and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's major depressive disorder, standing alone, had an impact on her employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's major depressive disorder is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with major depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board notes that the Veteran had active service during a period of war.  The Veteran does not allege and the evidence does not suggest that she engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.

The Veteran alleges that her current gynecological disorder, manifested by pelvic pain, either began in service or that any preexisting disability was worsened by her service.  There were multiple gynecological complaints involving uterine bleeding and pelvic pain documented during service.  In this regard, the record reflects that, on August 12, 2004, four days prior to her entry into service, the Veteran had a colposcopy procedure and had pre-cancerous cells removed from her cervix with a laser.  The Veteran's service treatment records  indicate that she was seen for abdominal cramps and excessive menstrual bleeding twice in August 2004, again in July 2005 (with reports of severe abdominal pain since February 2005), and that in August 2005 she was diagnosed with dysfunctional uterine bleeding.  

A December 2005 Report of Medical History indicates that the Veteran reported that she underwent surgery on her cervix three days before service entrance but that her "recruiter told [her] to lie and say [she] was in perfect health."  

A March 2006 VA examination report indicates that the Veteran had a history of diagnostic laparoscopy in November 2005, which did not show endometriosis or pelvic adhesive disease.  The report indicates that a January 2006 biopsy showed mild dysplasia and that the Veteran had a history of abnormal pap smear.  The impression was lower abdominal pain, likely musculoskeletal with some dysmenorrhea.

The October 2012 VA gynecological examination report indicates that the Veteran had a history of abnormal pap smear in 2004 and that endometriosis was diagnosed in 2005.  Following review of the claims file and evaluation of the Veteran, the VA examiner opined that the Veteran's current gynecological condition was not related to or aggravated by service.  In support of this opinion, the VA examiner referenced the pre-service removal of cells from the cervix and normal Pap smears of the cervix since 2007.  The VA examiner relied on the Veteran's report of an abnormal pap smear prior to military duty, resulting in a laparoscopic procedure prior to entrance into service.  The VA examiner also found that the Veteran's gynecological disorder clearly and unmistakably preexisted service and was not aggravated beyond its normal progression, as there was no report of an abnormal pap smear following service and the Veteran's report of intermittent pelvic pain, which the VA examiner stated was consistent with the natural course of this gynecological condition.  

Another VA examination was provided in May 2015.  According to that report, the Veteran's gynecological disorder was not likely incurred in or caused by the claimed in-service injury, event, and illness.  According to the VA examiner, the Veteran's medical records show she was treated in 2007 for moderate to severe cervical dysplasia, and the pap smears from July 2010 to July 2012 were normal.  The VA examiner stated that there are no other noted gynecological conditions with the manifestation of excessive uterine bleeding or pelvic pain other than the cervical dysplasia.  The VA examiner noted that service treatment records indicate that the etiology of the excessive uterine bleeding and pelvic pain was unknown.  The VA examiner concluded that the Veteran did not have a chronic gynecological condition that causes pelvic pain and excessive uterine bleeding that is unrelated to the cervical dysplasia treated prior to her entrance on active duty, and thus, it is unlikely that the diagnosed gynecological condition of cervical dysplasia is a continuation of the gynecological complaints (i.e., excessive uterine bleeding and pelvic pain) that she was treated for in service or otherwise etiologically related to her military service.

The Board finds that the evidence of record demonstrates service connection for cervical dysplasia is warranted.   The Board acknowledges that the VA examiners have found that it was less likely than not that the Veteran's cervical dysplasia is related to her service.  However, the Board notes that the May 2015 VA examiner did not consider the Veteran's continued complaints and treatment for cervical dysplasia.  Moreover, the May 2015 VA examiner's reliance on the unknown etiology of cervical dysplasia is insufficient to conclude that it was not incurred in or aggravated during service.  In this regard, the Board finds that the Veteran's reports of continued pelvic pain and uterine bleeding constitute credible lay statements of on-going symptoms.  In addition, the Board finds that the May 2015 VA examiner's conclusion that the Veteran's current, chronic gynecological condition, manifested by pelvic pain and excessive uterine bleeding, is related to the cervical dysplasia treated prior to her entrance on active duty, is inconsistent with the finding that her cervical dysplasia was not etiologically related to service.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's cervical dysplasia is related to her service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for cervical dysplasia is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to a 50 percent disability evaluation major depressive disorder, but no more, is granted for the rating period prior to April 23, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent for major depressive disorder is denied. 

Service connection for cervical dysplasia is granted.


REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU, and that she previously indicated, in December 2007, that she did not wish to pursue a claim for TDIU.  However, in multiple statements since December 2007, the Veteran alleged that her service-connected disabilities, including her service-connected major depressive disorder and migraine headaches, precludes her from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


